OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                          AUSTIN




Eon. W. I?.Biker
county Attorney
Coleman~County
Cole~un,  Texan




                                            it was invalid
                                           or's licen5e law
                                           7
                                                                  '   :
                                          as to whether or
                                          still in effect
                                          iolating the law
                                          t the present tine
hm   been reo                                      ,
                                    cents Law is oodlfled in
                                    03 as Article 6607a and the
                                    he body of Aots 1935, 44th
                                   n, Chapter 466, a5 amended
                                   , Chapter 369. Section S

                           Operators and chauffeurs
                            Cn and af-   April 1  3,936,
                          those expressly exez@'tmS;er
                               any riotorvo:rioleupon
                                 unless such perscn
                                   lioonsod as an oper-
                                  Departmnt mder the
      povisions   of   this act.=
          The word ndegartcentw refers to the T)epartnent
Of Fubllc Safety of tMs State. It thus cs;\?eara i&p t%
Non. V. B. Baker, Page E


 express language of tho statute that after April 1, 1936,
 all operators of notor vehioles except thoeo expressly
 exempt under the law nust have an operator's or ohatifeurts
.licenoe. .Section9 of the aot provides for the issuanae
 of duplicate licenses in the event an operator's or chauf-
 feur's license is lost or destroyed. Section 11 of the
Act provides that every operator's license shall expire
within thme years from the date of Issuance md shall be
renewed on or before April 1;1939 and each three years
thereafter tqon presentation of a valid license previously
 issued unGer this act.
          Un3ess an act expires by Its own term, it re-
mains in full rorce and effect until rcgealed or mended
by the Legislature. Tax enforcement or extraneous oircum-
stanoes do not affect the validity of on act yfisoedby
the Legislaturewhich has not bten anended or ropcoled.
Yhe oat under ccnsiderationdoes not state how the bepart-
mcnt of l-ublioSafety shall renew licenses, b,uto&ply
dlrcats It to do so. The method of reneml is left to
the discretion of the De?axWent,
            It is the opinion of this departnent thht it Is
a violation of the law for a person to operate a motor
vehlole without an operator's or ahaufrexrvn llcense and
thqt the provlslons of the law are still in full~foroe
and erfect,